Exhibit 10.1
NORTHROP GRUMMAN CORPORATION
JANUARY 2009 SPECIAL AGREEMENT
          THIS AGREEMENT is made and entered into by and between Northrop
Grumman Corporation, a Delaware corporation (hereinafter referred to as the
“Company”) and                                     (hereinafter referred to as
the “Executive”).
RECITALS
          The Board of Directors of the Company has approved the Company
entering into a severance agreement with the Executive.
          The Executive is a key executive of the Company.
          Should the possibility of a Change in Control of the Company arise,
the Board believes it imperative that the Company and the Board should be able
to rely upon the Executive to continue in his or her position, and that the
Company should be able to receive and rely upon the Executive’s advice, if
requested, as to the best interests of the Company and its stockholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control.
          Should the possibility of a Change in Control arise, in addition to
his or her regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its stockholders, and to take such other actions as the Board might
determine to be appropriate.
          NOW THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of his or her advice and
counsel notwithstanding the possibility, threat, or occurrence of a Change in
Control of the Company, and to induce the Executive to remain in the employ of
the Company in the face of these circumstances and for other good and valuable
consideration, the Company and the Executive agree as follows:
Article 1.      Term
          This Agreement shall be effective as of January 1, 2009 (the
“Effective Date”). This Agreement will continue in effect through December 31,
2009. However, at the end of such initial term and, if extended, at the end of
each additional year thereafter, the term of this Agreement shall be extended
automatically for one (1) additional year, unless the Committee delivers written
notice at least six (6) months prior to the end of such term, or extended term,
to the Executive that this Agreement will not be extended (a “Non-Renewal
Notice”), and if such notice is timely given this Agreement will terminate at
the end of the term then in progress; provided, however, that (i) this provision
for automatic extension shall have no application following a Change in Control
of the Company and (ii) a Non-Renewal Notice shall not be effective if delivered
during the Protected Period corresponding to a Change in Control of the Company.
Delivery of a Non-Renewal Notice shall not constitute a repudiation or breach of
this Agreement and shall not trigger the Executive’s right to benefits
hereunder.

 



--------------------------------------------------------------------------------



 



          However, in the event a Change in Control occurs during the initial or
any extended term, this Agreement will remain in effect for the longer of:
(i) twenty-four (24) months beyond the month in which such Change in Control
occurred; or (ii) until all obligations of the Company hereunder have been
fulfilled, and until all benefits required hereunder have been paid to the
Executive. Any subsequent Change in Control (“Subsequent Change in Control”)
that occurs during the original or any extended term shall also continue the
term of this Agreement until the later of: (i) twenty-four (24) months beyond
the month in which such Subsequent Change in Control occurred; or (ii) until all
obligations of the Company hereunder have been fulfilled, and until all benefits
required hereunder have been paid to the Executive; provided, however, that if a
Subsequent Change in Control occurs, it shall only be considered a Change in
Control under this Agreement if it occurs no later than twenty-four (24) months
after the immediately preceding Change in Control or Subsequent Change in
Control.
          This Agreement supersedes any prior Special Agreement between the
Company and the Executive in its entirety.
Article 2.      ERISA
          This Agreement is intended as part of a severance program of the
Company that constitutes (i) a pension plan within the meaning of Section 3(2)
of ERISA, and (ii) an unfunded pension plan maintained by the Company for a
select group of management or highly compensated employees within the meaning of
Department of Labor Regulation 2520.104-23 promulgated under ERISA, and Sections
201, 301, and 401 of ERISA.
Article 3.      Definitions
          Whenever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)   “Agreement” means this January 2009 Special Agreement.     (b)   “Base
Salary” means the salary of record paid to the Executive by the Company as
annual salary (whether or not deferred), but excludes amounts received under
incentive or other bonus plans.     (c)   “Beneficial Owner” shall have the
meaning ascribed to such term in Rule 13d-3 of the General Rules and Regulations
under the Exchange Act.     (d)   “Beneficiary” in the event of the Executive’s
death means the Executive’s devisee, legatee, or other designee, or if there is
no such designee, the Participant’s estate.     (e)   “Board” means the Board of
Directors of the Company.

 



--------------------------------------------------------------------------------



 



  (f)   “Cause” shall mean the occurrence of either or both of the following:

  (i)   The Executive’s conviction for committing an act of fraud, embezzlement,
theft, or other act constituting a felony (other than traffic related offenses
or as a result of vicarious liability); or     (ii)   The willful engaging by
the Executive in misconduct that is significantly injurious to the Company.
However, no act, or failure to act, on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that his or her action or omission was in the best
interest of the Company.

  (g)   “Change in Control” of the Company shall be deemed to have occurred as
of the first day that any one or more of the following conditions shall have
been satisfied:

  (i)   Any Person (other than those Persons in control of the Company as of the
Effective Date, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any affiliate of the Company or
a successor) becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing twenty-five percent (25%) or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (i): (A) “Person” or “group” shall not include
underwriters acquiring newly-issued voting securities (or securities convertible
into voting securities) directly from the Company with a view towards
distribution, (B) creditors of the Company who become stockholders of the
Company in connection with any bankruptcy of the Company under the laws of the
United States shall not, by virtue of such bankruptcy, be deemed a “group” or a
single Person for the purposes of this clause (i) (provided that any one of such
creditors may trigger a Change in Control pursuant to this clause (i) if such
creditor’s ownership of Company securities equals or exceeds the foregoing
threshold), and (C) an acquisition shall not constitute a Change in Control if
made by an entity pursuant to a transaction that is covered by and does not
otherwise constitute a Change in Control under clause (iii) below;

 



--------------------------------------------------------------------------------



 



  (ii)   On any day after the Effective Date (the “Measurement Date”) Continuing
Directors cease for any reason to constitute either: (1) if the Company does not
have a Parent, a majority of the Board; or (2) if the Company has a Parent, a
majority of the Board of Directors of the Controlling Parent. A director is a
“Continuing Director” if he or she either:

  (1)   was a member of the Board on the applicable Initial Date (an “Initial
Director”); or     (2)   was elected to the Board (or the Board of Directors of
the Controlling Parent, as applicable), or was nominated for election by the
Company’s or the Controlling Parent’s stockholders, by a vote of at least
two-thirds (2/3) of the Initial Directors then in office.

      A member of the Board (or Board of Directors of the Controlling Parent, as
applicable) who was not a director on the applicable Initial Date shall be
deemed to be an Initial Director for purposes of clause (2) above if his or her
election, or nomination for election by the Company’s or the Controlling
Parent’s stockholders, was approved by a vote of at least two-thirds (2/3) of
the Initial Directors (including directors elected after the applicable Initial
Date who are deemed to be Initial Directors by application of this provision)
then in office.         “Initial Date” means the later of (1) the Effective Date
or (2) the date that is two (2) years before the Measurement Date.     (iii)  
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the Beneficial Owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, more than sixty percent (60%) of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, is a Parent
of the Company or the successor of the Company) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any entity resulting
from such Business Combination or

 



--------------------------------------------------------------------------------



 



      a Parent of the Company or any successor of the Company or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination or a Parent of the Company or the successor entity)
Beneficially Owns, directly or indirectly, twenty-five percent (25%) or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, except to the extent that the
ownership in excess of twenty-five percent (25%) existed prior to the Business
Combination, and (3) a Change in Control is not triggered pursuant to clause
(ii) above with respect to the Company (including any successor entity) or any
Parent of the Company (or the successor entity).     (iv)   A complete
liquidation or dissolution of the Company other than in the context of a
transaction that does not constitute a Change in Control of the Company under
clause (iii) above.

      Notwithstanding the foregoing, in no event shall a transaction or other
event that occurred prior to the Effective Date constitute a Change in Control.
Notwithstanding anything in clause (iii) above to the contrary, a change in
ownership of the Company resulting from creditors of the Company becoming
stockholders of the Company in connection with any bankruptcy of the Company
under the laws of the United States shall not trigger a Change in Control
pursuant to clause (iii) above.     (h)   “Code” means the United States
Internal Revenue Code of 1986, as amended.     (i)   “Committee” means the
Compensation Committee of the Board, or any other committee appointed by the
Board to perform the functions of the Compensation Committee.     (j)  
“Company” means Northrop Grumman Corporation, a Delaware corporation (including,
for purposes of determining whether the Executive is employed by the Company,
any and all subsidiaries specified by the Committee), or any successor thereto
as provided in Article 10. Notwithstanding any other provision of this Agreement
to the contrary, the term “Company” shall mean, for the following purposes, the
Company and any entity with respect to which the Company, directly or
indirectly, has majority voting control (the “NGC Group”): (i) for purposes of
determining an Executive’s total Base Salary, bonus and other compensation;
(ii) the Executive shall not have a termination of employment, including a
Qualifying Termination, unless he or she is no longer employed by any member of
the NGC Group (any transfer of an Executive from one member of the NGC Group to
another member of the NGC Group shall not cause the Executive to cease being
covered by this Agreement); and (iii) with respect to any reference to a benefit
or compensation plan or program maintained by the Company.

 



--------------------------------------------------------------------------------



 



  (k)   “Controlling Parent” means the Company’s Parent so long as a majority of
the voting stock or voting power of that Parent is not Beneficially Owned,
directly or indirectly through one or more subsidiaries, by any other Person. In
the event that the Company has more than one “Parent,” then “Controlling Parent”
shall mean the Parent of the Company the majority of the voting stock or voting
power of which is not Beneficially Owned, directly or indirectly through one or
more subsidiaries, by any other Person.     (l)   “Disability” means disability
as defined in the Company’s long-term disability plan in which the Executive
participates at the relevant time or, if the Executive does not participate in a
Company long-term disability plan at the relevant time, as such term is defined
in the Company’s principal long-term disability plan that generally covers the
Company’s senior-level executives at that time.     (m)   “Effective Date” means
January 1, 2009.     (n)   “Effective Date of Termination” means the date on
which a Qualifying Termination occurs.     (o)   “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended.     (p)   “Exchange Act”
means the United States Securities Exchange Act of 1934, as amended.     (q)  
“Executive” means the individual identified in the first sentence, and on the
signature page, of this Agreement.     (r)   “Good Reason” means, without the
Executive’s express written consent, the occurrence of any one or more of the
following:

  (i)   A material reduction in the nature or status of the Executive’s
authorities, duties, and/or responsibilities (when such authorities, duties,
and/or responsibilities are viewed in the aggregate) from their level in effect
on the day immediately prior to the start of the Protected Period, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive; provided that if the Executive
is a vice president, for purposes of the preceding phrase the Executive’s loss
of vice president status (other than a promotion to a higher level officer) will
constitute Good Reason. In addition, Good Reason will be deemed to exist if the
Executive’s reporting relationship is diminished from the Executive’s reporting
relationship in effect on the day immediately prior to the start of the
Protected Period (for example, if the Executive reports directly to the
Company’s Chief Executive Officer on the day immediately prior to the start of
the Protected Period, Good Reason will be deemed to exist if the Executive’s
reporting relationship is changed such that the Executive no longer reports

 



--------------------------------------------------------------------------------



 



      directly to the Chief Executive Officer of the Company or any Parent or
directly to the Board of Directors of the Company or any Parent).     (ii)   A
reduction by the Company in the Executive’s Base Salary as in effect on the
Effective Date or as the same shall be increased from time to time.     (iii)  
A significant reduction by the Company of the Executive’s aggregate incentive
opportunities under the Company’s short and/or long-term incentive programs, as
such opportunities exist on the Effective Date, or as such opportunities may be
increased after the Effective Date. For this purpose, a significant reduction in
the Executive’s incentive opportunities shall be deemed to have occurred in the
event his or her targeted annualized award opportunities and/or the degree of
probability of attainment of such annualized award opportunities are diminished
by the Company from the levels and probability of attainment that existed as of
the Effective Date.     (iv)   The failure of the Company to maintain (x) the
Executive’s relative level of coverage and accruals under the Company’s employee
benefit and/or retirement plans, policies, practices, or arrangements in which
the Executive participates as of the Effective Date, both in terms of the amount
of benefits provided, and amounts accrued and (y) the relative level of the
Executive’s participation in such plans, policies, practices, or arrangements on
a basis at least as beneficial as, or substantially equivalent to, that on which
the Executive participated in such plans immediately prior to the Effective
Date. For this purpose, the Company may eliminate and/or modify existing
programs and coverage levels; provided, however, that the Executive’s level of
coverage under all such programs must be at least as great as is provided to
executives who have the same or lesser levels of reporting responsibilities
within the Company’s organization.     (v)   The failure of the Company to
obtain a satisfactory agreement from any successor to the Company to assume and
agree to perform this Agreement, as required by Article 10.     (vi)   Any
purported termination by the Company of the Executive’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4.8 and for purposes of this Agreement, no such purported termination
shall be effective.     (vii)   The Executive is informed by the Company that
his or her principal place of employment for the Company will be relocated to a
location that is greater than fifty (50) miles away from the Executive’s
principal place of employment for the Company at the start of the corresponding
Protected Period; provided that, if the Company communicates an intended
effective date for such relocation, in no event shall Good Reason exist pursuant
to

 



--------------------------------------------------------------------------------



 



      this clause (vii) more than ninety (90) days before such intended
effective date.     (viii)   The Company or any successor company repudiates or
breaches any of the provisions of this Agreement.

      The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness. The
Executive’s continued employment shall not constitute a consent to, or a waiver
of rights with respect to, any circumstances constituting Good Reason herein.  
  (s)   “Key Employee” means an employee treated as a “specified employee” as of
his or her Separation from Service under Code section 409A(a)(2)(B)(i) of the
Company or its affiliates (i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof)) if the Company’s stock is
publicly traded on an established securities market or otherwise. The Company
shall determine in accordance with a uniform Company policy which individuals
are Key Employees as of each December 31 in accordance with IRS regulations or
other guidance under Code section 409A, provided that in determining the
compensation of individuals for this purpose, the definition of compensation in
Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination shall be
effective for the twelve (12) month period commencing on April 1 of the
following year.     (t)   “Parent” means an entity that Beneficially Owns a
majority of the voting stock or voting power of the Company, or all or
substantially all of the Company’s assets, directly or indirectly through one or
more subsidiaries.     (u)   “Person” shall have the meaning ascribed to such
term in Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.     (v)  
“Qualifying Termination” has the meaning given to such term in Section 4.3(a).  
  (w)   “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Section 409A of the Code.     (x)  
“Severance Benefits” means the payments and/or benefits provided in Section 4.4.

Article 4.     Severance Benefits
          4.1.    Right to Severance Benefits. The Executive shall be entitled
to receive from the Company Severance Benefits, as described in Section 4.4, if
the Executive has incurred a Qualifying Termination.
          The Executive shall not be entitled to receive Severance Benefits if
his or her employment terminates (regardless of the reason) before the Protected
Period (as such term is

 



--------------------------------------------------------------------------------



 



defined in Section 4.3(b)) corresponding to a Change in Control of the Company
or more than twenty-four (24) months after the date of a Change in Control of
the Company.
          4.2.  Services During Certain Events. In the event a Person begins a
tender or exchange offer, circulates a proxy to stockholders of the Company, or
takes other steps seeking to effect a Change in Control, the Executive agrees
that he or she will not voluntarily leave the employ of the Company and will
continue to render services until the later of (i) the date such Person has
abandoned or terminated his or her or its efforts to effect a Change in Control,
and (ii) the date that is six (6) months after a Change in Control has occurred.
Notwithstanding the foregoing, the Company may terminate the Executive’s
employment for Cause at any time, and the Executive may terminate his or her
employment at any time after the Change in Control for Good Reason.
          4.3.  Qualifying Termination.

  (a)   Subject to Sections 4.3(c), 4.3(d), 4.5, 4.6 and 4.7, the occurrence of
any one or more of the following events within the Protected Period
corresponding to a Change in Control of the Company, or within twenty-four
(24) calendar months following the date of a Change in Control of the Company
shall constitute a “Qualifying Termination”:

  (i)   An involuntary termination of the Executive’s employment by the Company
for reasons other than Cause; or     (ii)   A voluntary termination of
employment by the Executive for Good Reason.

  (b)   The “Protected Period” corresponding to a Change in Control of the
Company shall be a period of time determined in accordance with the following:

  (i)   If the Change in Control is triggered by a tender offer for shares of
the Company’s stock or by the offeror’s acquisition of shares pursuant to such a
tender offer, the Protected Period shall commence on the date of the initial
tender offer and shall continue through and including the date of the Change in
Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.     (ii)  
If the Change in Control is triggered by a merger, consolidation, or
reorganization of the Company with or involving any other corporation, the
Protected Period shall commence on the date that serious and substantial
discussions first take place to effect the merger, consolidation, or
reorganization and shall continue through and including the date of the Change
in Control; provided that in no case will the Protected Period commence earlier
than the date that is six (6) months prior to the Change in Control.

 



--------------------------------------------------------------------------------



 



  (iii)   In the case of any Change in Control not described in clause (i) or
(ii) above, the Protected Period shall commence on the date that is six
(6) months prior to the Change in Control and shall continue through and
including the date of the Change in Control.

  (c)   Notwithstanding anything else contained herein to the contrary, the
Executive’s termination of employment on account of reaching mandatory
retirement age, as such age may be defined from time to time in policies adopted
by the Company prior to the commencement of the Protected Period, and consistent
with applicable law, shall not be a Qualifying Termination.     (d)  
Notwithstanding anything else contained herein to the contrary, the termination
of the Executive’s employment (or other events giving rise to Good Reason) shall
not constitute a Qualifying Termination if there is objective evidence that, as
of the commencement of the Protected Period, the Executive had specifically been
identified by the Company as an employee whose employment would be terminated as
part of a corporate restructuring or downsizing program that commenced prior to
the Protected Period and such termination of employment was expected at that
time to occur within six (6) months.     (e)   Notwithstanding anything else
contained herein to the contrary (other than those provisions that contain an
express exception to this Section 4.3(e)), the Executive’s Severance Benefits
under this Agreement shall be reduced by the severance benefits (including,
without limitation, any other change in control severance benefits and any other
severance benefits generally) that the Executive may be entitled to under any
other plan, program, agreement or other arrangement with the Company (including,
without limitation, any such benefits provided for by an employment agreement, a
prior Northrop Grumman Corporation Special Agreement, or under the current or
any prior Northrop Grumman Corporation Change In Control Severance Plan);
provided that if the Executive is otherwise entitled to receive Severance
Benefits under this Agreement and severance benefits under the Northrop Grumman
Corporation Change In Control Severance Plan (version January 2009 or later),
benefits shall be paid under this Agreement rather than under such plan. For
purposes of the foregoing, any cash severance benefits payable to the Executive
under any other plan, program, agreement or other arrangement with the Company
shall offset the cash severance benefits otherwise payable to the Executive
under this Agreement on a dollar-for-dollar basis. For purposes of the
foregoing, non-cash severance benefits to be provided to the Executive under any
other plan, program, agreement or other arrangement with the Company shall
offset any corresponding benefits otherwise to be provided to the Executive
under this Agreement or, if there are no corresponding benefits otherwise to be
provided to the Executive under this Agreement, the value of such benefits shall
offset the cash severance benefits otherwise payable to the Executive under this
Agreement on a dollar-for-dollar basis. If the amount of other benefits to be
offset against the cash severance benefits otherwise payable to the Executive
under this Agreement in accordance with the preceding two sentences exceeds the
amount of cash severance benefits otherwise payable to the

 



--------------------------------------------------------------------------------



 



      Executive under this Agreement, then the excess may be used to offset
other non-cash severance benefits otherwise to be provided to the Executive
under this Agreement on a dollar-for-dollar basis. For purposes of this
paragraph, the Company shall reasonably determine the value of any non-cash
benefits.

           4.4.  Description of Severance Benefits. In the event that the
Executive becomes entitled to receive Severance Benefits, as provided in
Sections 4.1 and 4.3, the Company shall pay to the Executive and provide him or
her with the following:

  (a)   An amount equal to three (3) times the highest rate of the Executive’s
annualized Base Salary in effect at any time during the two (2) year period
ending on the Effective Date of Termination.     (b)   An amount equal to three
(3) times the Executive’s target annual bonus established under the Company’s
Annual Incentive Plan or Incentive Compensation Plan bonus program (or any
successor bonus program) for the fiscal year in which the Change in Control of
the Company occurs (the “Bonus Amount”). Special bonuses or bonus enhancements
that would otherwise be included for purposes of the calculation pursuant to the
first sentence of this Section 4.4(b), but that are related to a merger,
acquisition, consolidation, reorganization, spin-off or similar event and that
are not part of the Company’s customary on-going program of Annual Incentive
Plan or Incentive Compensation Plan (or any successor bonus program) bonuses
shall be excluded for purposes of such calculation.     (c)   An amount in
settlement of the Executive’s bonus opportunity under the Company’s Annual
Incentive Plan or Incentive Compensation Plan (or a successor bonus program) for
the fiscal year in which the Effective Date of Termination occurs, such amount
determined as follows:

  (i)   Subject to clause (iii) below, if the Effective Date of Termination
occurs in the fiscal year in which the Change in Control of the Company occurs,
then such amount shall equal the sum of:

  (A)   the greater of (X) or (Y) multiplied by a fraction, the numerator of
which is the number of days completed in the fiscal year through the date of the
Change in Control of the Company and the denominator of which is three hundred
sixty-five (365), where (X) is the Executive’s target annual bonus established
under the Company’s Annual Incentive Plan or Incentive Compensation Plan (or any
successor bonus program) for that fiscal year and (Y) is the amount of bonus
that the Executive would be entitled to under the Company’s Annual Incentive
Plan or Incentive Compensation Plan (or any successor bonus program) for that
fiscal year assuming that the Executive’s employment had not terminated and
based on performance through the date of the Change in Control of the

 



--------------------------------------------------------------------------------



 



      Company relative to the pre-approved performance goals for that year; plus
    (B)   the Executive’s Bonus Amount multiplied by a fraction, the numerator
of which is the number of days completed in the fiscal year following the date
of the Change in Control of the Company through the Effective Date of
Termination and the denominator of which is three hundred sixty-five (365).

  (ii)   Subject to clause (iii) below, if the Effective Date of Termination
occurs in a fiscal year following the fiscal year in which the Change in Control
of the Company occurs, then such amount shall equal the Executive’s Bonus Amount
multiplied by a fraction, the numerator of which is the number of days completed
in the fiscal year in which the Effective Date of Termination occurs through the
Effective Date of Termination and the denominator of which is three hundred
sixty-five (365).     (iii)   If the Executive’s bonus opportunity for the
fiscal year in which the Effective Date of Termination occurs is covered by the
Company’s Incentive Compensation Plan (or similar successor bonus program
designed to comply with the performance-based compensation exception under
Section 162(m) of the Code), then the Executive’s amount determined pursuant to
clause (i) or (ii) above, as applicable, shall not exceed the maximum bonus the
Executive would have been entitled to receive under the Company’s Incentive
Compensation Plan for that fiscal year, assuming the Executive had been employed
through the date bonuses are paid under such plan for that year, and otherwise
calculated under the terms of such plan based on actual performance for that
fiscal year (but without giving effect to any discretion of the plan
administrator to reduce the bonus amount from the maximum otherwise determined
in accordance with such plan).

  (d)   A continuation of the Executive’s medical coverage, dental coverage, and
group term life insurance (the “Welfare Benefits”) for the Executive, his or her
spouse, and his or her eligible dependents for the three (3) years following the
Executive’s Effective Date of Termination; provided that such continuation of
coverage shall run concurrently with COBRA continuation or similar state law
continuation periods; and provided further that the continuation of such
coverage shall be discontinued prior to the end of the three (3) year period in
the event the Executive has available substantially similar benefits from a
subsequent employer, as reasonably determined by the Committee. Except as
provided in the next sentence, such benefits shall be provided to the Executive
at the same premium cost, and at the same coverage level, as in effect as of the
Executive’s Effective Date of Termination. However, in the event the premium
cost and/or level of coverage shall change for all employees of the Company, the
cost and/or coverage level, likewise, shall change for the Executive in a
corresponding manner. The continuation of coverage for the period contemplated
by this

 



--------------------------------------------------------------------------------



 



      Section 4.4(d) shall be coordinated with and paid secondary to any
benefits that the Executive, his or her spouse, or his or her dependent receives
from another employer or from Medicare (following the Executive’s, his or her
spouse’s, and/or his or her dependent’s entitlement to Medicare benefits) to the
maximum extent permissible under relevant law. Notwithstanding the foregoing
provisions of this Section 4.4(d), if the Executive is eligible to commence
benefits under the Company’s Special Officer Retiree Medical Plan (“SORMP”) as
of the Effective Date of Termination, then the Executive shall receive medical
and dental continuation coverage pursuant to the SORMP instead of the
continuation coverage contemplated by the foregoing provisions of this
Section 4.4(d). Any other continuation of medical, dental, or group term life
insurance that the Executive may otherwise be entitled to upon or following his
or her Effective Date of Termination in accordance with the express terms of a
Company welfare benefit plan shall not give rise to an offset pursuant to
Section 4.3(e) and shall not be deemed to duplicate the benefits of the
continuation coverage contemplated by this Section 4.4(d).         The Welfare
Benefits provided pursuant to this Section 4.4(d) shall be provided in such a
manner that results in such Welfare Benefits (and any costs and premiums
thereof) being excluded from the Executive’s income for federal and state income
tax purposes.     (e)   A lump-sum cash amount equal to (i) minus (ii), with
(i) and (ii) determined as follows:

  (i)   equals the actuarial present value equivalent of the aggregate benefits
accrued by the Executive as of his or her Effective Date of Termination under
the qualified defined benefit pension plan or plans in which the Executive
participates (the “qualified plan”), and under any and all supplemental defined
benefit retirement plans in which the Executive participates, calculated as if
the Executive’s employment continued for three (3) full years following the
Executive’s Effective Date of Termination (i.e., the Executive receives three
(3) additional years of vesting and benefit accruals, including, if the
Executive is a participant in a cash balance plan, three years of projected
post-termination interest credits based on the interest rate in effect at
termination, and his or her age is also increased three (3) years from his or
her age as of his or her Effective Date of Termination); provided, however, that
for purposes of determining “Final Average Pay” under such plans, the
Executive’s actual pay history as of the Effective Date of Termination shall be
used; and     (ii)   equals the actuarial present value equivalent of the
aggregate benefits payable to the Executive as of his or her Effective Date of
Termination under the qualified plan and under any and all supplemental defined
benefit retirement plans in which the Executive participates, calculated
assuming that the Executive retired and went into pay status under the

 



--------------------------------------------------------------------------------



 



      terms of such plans on or as soon as possible after his or her Effective
Date of Termination.

      The intent of this Section 4.4(e) is that the qualified plan and any
supplemental defined benefit retirement plan benefits will be paid in the normal
course under the terms of those plans, with the additional benefits payable as a
result of the imputation of age and service under this provision being paid from
this Agreement. The Executive shall also be entitled to an additional three
(3) years of age and service to count towards eligibility under one or more of
the Company retiree medical programs for which the Executive would have been
eligible absent any such termination.     (f)   Reimbursement by the Company for
the costs of all reasonable outplacement services obtained by the Executive
within the one (1) year period after the Effective Date of Termination;
provided, however, that the total reimbursement shall be limited to an amount
equal to fifteen percent (15%) of the Executive’s Base Salary as of the
Effective Date of Termination. All such expenses shall be reimbursed as soon as
practicable, but in no event later than the end of the year following the year
the Executive Separates from Service.

           4.5.  Termination for Total and Permanent Disability. Termination of
the Executive’s employment due to Disability is not a Qualifying Termination.
However, if immediately prior to the condition or event leading to, or the
commencement of, the Disability of the Executive, the Executive would have
experienced a Qualifying Termination if he or she had terminated at that time,
then upon termination of his or her employment for Disability he or she shall be
entitled to the benefits provided by this Agreement for a Qualifying
Termination.
           4.6.  Termination for Retirement or Death. Termination of the
Executive’s employment due to death or retirement is not a Qualifying
Termination. However, if immediately prior to the Executive’s retirement (but
not death), the Executive would have experienced a Qualifying Termination if he
or she had terminated at that time, then upon his or her retirement he or she
shall (subject to Section 4.3(c)) be entitled to the benefits provided by this
Agreement for a Qualifying Termination.
           4.7.  Termination for Cause or by the Executive Other Than for Good
Reason Termination of the Executive’s employment by the Company for Cause or by
the Executive other than for Good Reason does not constitute a Qualifying
Termination.
           4.8.  Notice of Termination. Any termination by the Company for Cause
or by the Executive for Good Reason shall be communicated by a Notice of
Termination. For purposes of this Agreement, a “Notice of Termination” shall
mean a written notice which shall indicate the specific termination provision in
this Agreement relied upon, and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 



--------------------------------------------------------------------------------



 



Article 5.     Form and Timing of Severance Benefits; Tax Withholding; Funding
of Rabbi Trust

           5.1.   Form and Timing of Severance Benefits. The Severance Benefits
described in Section 4.4(a), 4.4(b), and 4.4(e) shall be paid in cash to the
Executive in a single lump sum as soon as practicable following the Executive’s
Separation from Service, but in no event beyond thirty (30) days from such date.
Notwithstanding the foregoing, if the Executive is a Key Employee, the lump sum
payment shall be made on or within thirty (30) days after the first day of the
seventh month following the Executive’s Separation from Service (or, if earlier,
the first day of the month after the Executive’s death). The Severance Benefit
described in Section 4.4(c) shall be paid in a single lump sum in the year
following the year in which the Participant’s Separation from Service occurs;
provided that if the Executive is a Key Employee, such payment shall be made no
earlier than six months after the Executive’s Separation from Service (or, if
earlier, the date of the Executive’s death).
           5.2.   Withholding of Taxes. The Company shall be entitled to
withhold from any amounts payable under or pursuant to this Agreement all taxes
as legally shall be required (including, without limitation, any United States
Federal taxes, and any other state, city, or local taxes).
           5.3.   Funding of Rabbi Trust. To the extent the Company is obligated
to make a contribution to any rabbi trust, pursuant to the express terms of such
trust, upon or with respect to a Protected Period or the occurrence of a Change
in Control, the Company shall make such required contribution in accordance with
the terms of such trust.
Article 6.     Excise Tax Gross-Up
           6.1.   Equalization Payment. If upon or following a Change in
Control, the tax imposed by Section 4999 of the Code or any similar or successor
tax (the “Excise Tax”) applies, solely because of the Change in Control, to any
payments, benefits and/or amounts received by the Executive as Severance
Benefits or otherwise, including, without limitation, any fees, costs and
expenses paid under Article 9 of this Agreement and/or any amounts received or
deemed received, within the meaning of any provision of the Code, by the
Executive as a result of (and not by way of limitation) any automatic vesting,
lapse of restrictions and/or accelerated target or performance achievement
provisions, or otherwise, applicable to outstanding grants or awards to the
Executive under any of the Company’s incentive plans, including without
limitation, the 2001 Long-Term Incentive Stock Plan, the 1993 Long Term
Incentive Stock Plan, the 1987 Long Term Incentive Plan and the 1981 Long-Term
Incentive Plan, the Company shall pay in cash to the Executive or for the
Executive’s benefit as provided below an additional amount or amounts (the
“Gross-Up Payment(s)”) such that the net amount retained by the Executive after
the deduction of any Excise Tax on such payments, benefits and/or amounts so
received and any Federal, state and local income tax and Excise Tax upon the
Gross-Up Payment(s) provided for by this Section 6.1 shall be equal to such
payments, benefits and/or amounts so received had they not been subject to the
Excise Tax. Such payment(s) shall be made by the Company to the Executive or
applicable taxing authority on behalf of the Executive as soon as practicable
following the receipt or deemed receipt of any such payments, benefits and/or
amounts so received, and may be satisfied by the Company making a payment or
payments on Executive’s

 



--------------------------------------------------------------------------------



 



account in lieu of withholding for tax purposes but in all events shall be made
within thirty (30) days of the receipt or deemed receipt by the Executive of any
such payment, benefit and/or amount.
           6.2. Calculation of Gross-Up Payment. The determination of whether a
Gross-Up Payment is required pursuant to this Article 6 and the amount of any
such Gross-Up Payment shall be determined in writing (the “Determination”) by a
nationally-recognized certified public accounting firm selected by the Company
(the “Accounting Firm”). The Accounting Firm shall provide its Determination in
writing, together with detailed supporting calculations and documentation and
any assumptions used in making such computation, to the Company and the
Executive within twenty (20) days of the Effective Date of Termination. Within
twenty (20) days following delivery of the Accounting Firm’s Determination, the
Executive shall have the right, at the Company’s expense, to obtain the opinion
of an “outside counsel,” which opinion need not be unqualified, which sets
forth: (i) the amount of the Executive’s “annualized includible compensation for
the base period” (as defined in Code Section 280G(d) (1)); (ii) the present
value of the Total Payments; (iii) the amount and present value of any “excess
parachute payment;” and (iv) detailed supporting calculations and documentation
and any assumptions used in making such computations. The opinion of such
outside counsel shall be supported by the opinion of a nationally-recognized
certified public accounting firm and, if necessary or required by the Company, a
firm of nationally-recognized executive compensation consultants. The outside
counsel’s opinion shall be binding upon the Company and the Executive and shall
constitute the “Determination” for purposes of this Article 6 instead of the
initial determination by the Accounting Firm. The Company shall pay (or, to the
extent paid by the Executive, reimburse the Executive for) the certified public
accounting firm’s and, if applicable, the executive compensation consultant’s
reasonable and customary fees for rendering such opinion. For purposes of this
Section 6.2, “outside counsel” means a licensed attorney selected by the
Executive who is recognized in the field of executive compensation and has
experience with respect to the calculation of the Excise Tax; provided that the
Company must approve the Executive’s selection, which approval shall not be
unreasonably withheld.
           6.3.  Computation Assumptions. For purposes of determining whether
any payments, benefits and/or amounts, including amounts paid as Severance
Benefits, will be subject to Excise Tax, and the amount of any such Excise Tax:

  (a)   Any other payments, benefits and/or amounts received or to be received
by the Executive in connection with or contingent upon a Change in Control of
the Company or the Executive’s termination of employment (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, or with any Person whose actions result in a Change in Control of the
Company or any Person affiliated with the Company or such Persons) shall be
combined to determine whether the Executive has received any “parachute payment”
within the meaning of Section 280G(b)(2) of the Code, and if so, the amount of
any “excess parachute payments” within the meaning of Section 280G(b)(1) that
shall be treated as subject to the Excise Tax, unless in the opinion of the
person or firm rendering the Determination, such other payments, benefits and/or
amounts (in whole or in part) do not constitute parachute payments, or such
excess parachute payments represent reasonable compensation for services

 



--------------------------------------------------------------------------------



 



      actually rendered within the meaning of Section 280G(b)(4) of the Code in
excess of the base amount within the meaning of Section 280G(b)(3) of the Code,
or are otherwise not subject to the Excise Tax;     (b)   The value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
person or firm rendering the Determination in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.     (c)   The compensation and benefits
provided for in Section 4.4 herein, and any other compensation earned prior to
the Effective Date of Termination by the Executive pursuant to the Company’s
compensation programs (if such payments would have been made in the future in
any event, even though the timing of such payment is triggered by the Change in
Control), shall for purposes of the calculation pursuant to this Section 6.3 be
deemed to be reasonable; and     (d)   The Executive shall be deemed to pay
Federal income taxes at the highest marginal rate of Federal income taxation in
the calendar year in which the Gross-Up Payment is to be made. Furthermore, the
computation of the Gross-Up Payment shall assume (and adjust for the fact) that
(i) there is a loss of miscellaneous itemized deductions under Section 67 of the
Code (or analogous federal or state provisions) on account of the Gross-Up
Payment and (ii) a loss of itemized deductions under Section 68 of the Code (or
analogous federal or state provisions) on account of the Gross-Up Payment. The
computation of the Gross-Up Payment shall take into account any reduction in the
Gross-Up Payment due to the Executive’s share of the hospital insurance portion
of FICA and any state withholding taxes (other than any state withholding tax
for income tax liability). The computation of the state and local income taxes
applicable to the Gross-Up Payment shall be based on the highest marginal rate
of taxation in the state and locality of the Executive’s residence on the
Effective Date of Termination, and shall take into account the maximum reduction
in Federal income taxes that could be obtained from the deduction of such state
and local taxes.

           6.4.  Executive’s Obligation to Notify Company. The Executive shall
promptly notify the Company in writing of any claim by the Internal Revenue
Service (or any successor thereof) or any state or local taxing authority
(individually or collectively, the “Taxing Authority”) that, if successful,
would require the payment by the Company of a Gross-Up Payment in excess of any
Gross-Up Payment as originally set forth in the Determination. If the Company
notifies Executive in writing that it desires to contest such claim, the
Executive shall: (a) give the Company any information reasonably requested by
the Company relating to such claim; (b) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by the Company that is reasonably
acceptable to Executive; (c) cooperate with the Company in good faith in order
to effectively contest such claim; and (d) permit the Company to participate in
any proceedings relating to such claim; provided that the Company shall bear and
pay directly all attorneys fees, costs and expenses (including additional
interest, penalties and additions to tax) incurred in connection with such
contest and shall indemnify and hold the Executive harmless, on an after-

 



--------------------------------------------------------------------------------



 



tax basis, for all taxes (including, without limitation, income and excise
taxes), interest, penalties and additions to tax imposed in relation to such
claim and in relation to the payment of such costs and expenses or
indemnification. Without limitation on the foregoing provisions of this
Section 6.4, and to the extent its actions do not unreasonably interfere with or
prejudice the Executive’s disputes with the Taxing Authority as to other issues,
the Company shall control all proceedings taken in connection with such contest
and, in its reasonable discretion, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the Taxing
Authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax, interest or penalties claimed and sue for a refund
or contest the claim in any permissible manner, and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance an
amount equal to such payment to the Executive, on an interest-free basis, and
shall indemnify and hold the Executive harmless, on an after-tax basis, from all
taxes (including, without limitation, income and excise taxes), interest,
penalties and additions to tax imposed with respect to such advance or with
respect to any imputed income with respect to such advance, as any such amounts
are incurred; and, further, provided, that any extension of the statute of
limitations relating to payment of taxes, interest, penalties or additions to
tax for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount; and,
provided, further, that any settlement of any claim shall be reasonably
acceptable to the Executive and the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest, as the case
may be, any other issue.
           6.5.   Subsequent Recalculation. In the event of a binding or
uncontested determination by the Taxing Authority that adjusts the computation
set forth in the Determination so that the Executive did not receive the
greatest net benefit required pursuant to Section 6.1, the Company shall
reimburse the Executive as provided herein for the full amount necessary to
place the Executive in the same after-tax position as he or she would have been
in had no Excise Tax applied. In the event of a binding or uncontested
determination by the Taxing Authority that adjusts the computation set forth in
the Determination so that the Executive received a payment or benefit in excess
of the amount required pursuant to Section 6.1, then the Executive shall
promptly pay to the Company (without interest) the amount of such excess.
           6.6.   Compliance with Code Section 409A. Any payment made to or on
behalf of the Executive under this Article 6 shall be made in compliance with
Section 409A of the Code and by the end of the year following the year that the
related taxes are remitted to the applicable taxing authority. This Agreement is
intended to comply with, and avoid the imputation of any tax, penalty or
interest under, Section 409A of the Code and shall be construed and interpreted
accordingly.
Article 7.    The Company’s Payment Obligation
           7.1.   Payment of Obligations Absolute. Except as provided in
Sections 4.3(e) and 5.2 and in Article 6, the Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances,

 



--------------------------------------------------------------------------------



 



including, without limitation, any offset, counterclaim, recoupment, defense, or
other right which the Company may have against the Executive or anyone else. All
amounts payable by the Company hereunder shall be paid without notice or demand.
Each and every payment made hereunder by the Company shall be final, and the
Company shall not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever, except as otherwise provided in Article 6 or Article 9; provided
that this Section does not preclude the Company from pursuing causes of action
that it otherwise might have against the Executive.
           The Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Section 4.4(d).
           7.2.   Contractual Right to Benefits. This Agreement establishes and
vests in the Executive a contractual right to the benefits to which he or she is
entitled hereunder. The Company expressly waives any ability, if possible, to
deny liability for any breach of its contractual commitment hereunder upon the
grounds of lack of consideration, accord and satisfaction or any other defense.
In any dispute arising after a Change in Control as to whether the Executive is
entitled to benefits under this Agreement, there shall be a presumption that the
Executive is entitled to such benefits and the burden of proving otherwise shall
be on the Company. However, nothing herein contained shall require or be deemed
to require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
           7.3.   Pension Plans; Duplicate Benefits. All payments, benefits and
amounts provided under this Agreement shall be in addition to and not in
substitution for any pension rights under the Company’s tax-qualified pension
plan, supplemental retirement plans, nonqualified deferred compensation plans,
and any disability, workers’ compensation or other Company benefit plan
distribution that the Executive is entitled to at his or her Effective Date of
Termination. Notwithstanding the foregoing, this Agreement shall not create an
inference that any duplicate payments shall be required. No payments made
pursuant to this Agreement shall be considered compensation for purposes of any
such benefit plan; provided that any amount paid pursuant to Section 4.4(c)
shall not be subject to such limitation. Payment of the Executive’s accrued and
unpaid Base Salary and accrued vacation pay through the Executive’s Effective
Date of Termination shall be deemed to not duplicate any benefit contemplated by
this Agreement and shall not result in an offset pursuant to Section 4.3(e). Any
acceleration of vesting, lapse of restrictions and/or payout occasioned by a
Change in Control pursuant to the provisions of any long-term incentive plan
and/or individual award agreement under such a long-term incentive plan shall be
deemed to not duplicate any benefit contemplated by this Agreement and shall not
result in an offset pursuant to Section 4.3(e).
Article 8.     Trade Secrets; Non-Solicitation and Non-Disparagement
          By executing this Agreement and again by receiving any benefits
provided for by this Agreement, the Executive agrees as follows:

 



--------------------------------------------------------------------------------



 



  (a)   In the course of performing his or her duties for the Company, the
Executive will receive, and acknowledges that he or she has received,
confidential information, including without limitation, information not
available to competitors relating to the Company’s existing and contemplated
financial plans, products, business plans, operating plans, research and
development information, and customer information, all of which is hereinafter
referred to as “Trade Secrets.” The Executive agrees that he or she will not,
either during his or her employment or subsequent to the termination of his or
her employment with the Company, directly or indirectly disclose, publish or
otherwise divulge any Trade Secret of the Company or any of its affiliates to
anyone outside the Company, or use such information in any manner which would
adversely affect the business or business prospects of the Company, without
prior written authorization from the Company to do so. The Executive further
agrees that if, at the time of the termination of his or her employment with the
Company, he or she is in possession of any documents or other written or
electronic materials constituting, containing or reflecting Trade Secrets, the
Executive will return and surrender all such documents and materials to the
Company upon leaving its employ. The restrictions and protection provided for in
this Section 8(a) shall be in addition to any protection afforded to Trade
Secrets by law or equity and in addition to any protection afforded to Trade
Secrets by any other agreement between the Executive and the Company.     (b)  
For a period of one year following the termination of the Executive’s employment
with the Company, the Executive shall not, directly or indirectly through, aid,
assistance or counsel, on the Executive’s own behalf or on behalf of another
person or entity (i) contact, solicit or offer to hire any person who was,
within a period of six months prior to the termination of the Executive’s
employment with the Company, employed by the Company or one of its subsidiaries,
or (ii) by any means issue or communicate any private or public statement that
may be critical or disparaging of the Company or any of its affiliates, or any
of their respective products, services, officers, directors or employees.

Article 9.    Claims Procedure
           9.1.   Committee Review. The Executive or, in the event of the
Executive’s death, the Executive’s Beneficiary (as applicable, the “Claimant”)
may deliver to the Committee a written claim for a determination with respect to
the amounts distributable to such Claimant from this Agreement. Such claim shall
be delivered to the Committee in care of the Company in accordance with the
notice provisions of Section 11.5. If such a claim relates to the contents of a
notice received by the Claimant, the claim must be made within sixty (60) days
after such notice was received by the Claimant. All other claims must be made
within two hundred and seventy (270) days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.
           9.2.   Notification of Decision. The Committee shall consider a
Claimant’s claim pursuant to Section 9.1 within a reasonable time, but no later
than ninety (90) days after receiving the claim. If the Committee determines
that special circumstances require an extension

 



--------------------------------------------------------------------------------



 



of time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial ninety
(90) day period. In no event shall such extension exceed a period of ninety
(90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of this Agreement upon
which such denial was based;     (iii)   a description of any additional
material or information necessary for the Claimant to perfect the claim, and an
explanation of why such material or information is necessary;     (iv).   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and     (v)   a statement of the Claimant’s right
to seek arbitration pursuant to Section 9.4.

           9.3.   Pre and Post-Change in Control Procedures. With respect to
claims made prior to the occurrence of a Change in Control, a Claimant’s
compliance with the foregoing provisions of this Article 9 is a mandatory
prerequisite to a Claimant’s right to commence arbitration pursuant to
Section 9.4 with respect to any claim for benefits under this Agreement. With
respect to claims made upon and after the occurrence of a Change in Control, the
Claimant may proceed directly to arbitration in accordance with Section 9.4 and
need not first satisfy the foregoing provisions of this Article 9.
           9.4.   Arbitration of Claims. All claims or controversies arising out
of or in connection with this Agreement, that the Company may have against any
Claimant, or that any Claimant may have against the Company or against its
officers, directors, employees or agents acting in their capacity as such,
shall, subject to the initial review provided for in the foregoing provisions of
this Article 9 that are effective with respect to claims brought prior to the
occurrence of a Change in Control, be resolved through arbitration as provided
in this Section 9.4. The decision of an arbitrator on any issue, dispute, claim
or controversy submitted for arbitration, shall be final and binding upon the
Company and the Claimant and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction. The

 



--------------------------------------------------------------------------------



 



arbitrator shall review de novo any claim previously considered by the Committee
pursuant to Section 9.1.
          All expenses of such arbitration, including the fees and expenses of
the counsel for the Executive, shall be advanced and borne by the Company;
provided, however, that if it is finally determined that the Claimant did not
commence the arbitration in good faith and had no reasonable basis therefore,
the Claimant shall repay all advanced fees and expenses and shall reimburse the
Company for its reasonable legal fees and expenses in connection therewith.
          Except as otherwise provided in this procedure or by mutual agreement
of the parties, any arbitration shall be administered: (1) in accordance with
the then-current Model Employment Arbitration Procedures of the American
Arbitration Association (“AAA”) before an arbitrator who is licensed to practice
law in the state in which the arbitration is convened; or (2) if locally
available, the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in
accordance with the JAMS procedures then in effect. The party who did not
initiate the claim can designate between JAMS or AAA (the “Tribunal”). The
arbitration shall be held in the city in which the Claimant is or was last
employed by the Company in the nearest Tribunal office or at a mutually
agreeable location. Pre-hearing and post-hearing procedures may be held by
telephone or in person as the arbitrator deems necessary.
          The arbitrator shall be selected as follows: if the parties cannot
agree on an arbitrator, the Tribunal (JAMS or AAA) shall then provide the names
of nine (9) available arbitrators experienced in business employment matters
along with their resumes and fee schedules. Each party may strike all names on
the list it deems unacceptable. If more than one common name remains on the list
of all parties, the parties shall strike names alternately until only one
remains. The party who did not initiate the claim shall strike first. If no
common name remains on the lists of the parties, the Tribunal shall furnish an
additional list or lists until an arbitrator is selected.
          The arbitrator shall interpret this Agreement, any applicable Company
policy or rules and regulations, any applicable substantive law (and the law of
remedies, if applicable) of the state in which the claim arose, or applicable
federal law. In reaching his or her decision, the arbitrator shall have no
authority to change or modify any lawful Company policy, rule or regulation, or
this Agreement. The arbitrator, and not any federal, state or local court or
agency, shall have exclusive and broad authority to resolve any dispute relating
to the interpretation, applicability, enforceability or formation of this
Agreement, including but not limited to, any claim that all or any part of this
Agreement is voidable.
          The arbitrator shall have authority to entertain a motion to dismiss
and/or motion for summary judgment by any party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure.
          Each party shall have the right to take the deposition of one
individual and any expert witness(es) designated by another party. Each party
shall also have the opportunity to obtain documents from another party through
one request for production of documents. Additional discovery may be had only
when the arbitrator so orders upon a showing of substantial need.

 



--------------------------------------------------------------------------------



 



Any disputes regarding depositions, requests for production of documents or
other discovery shall be submitted to the arbitrator for determination.
          Each party shall have the right to subpoena witnesses and documents
for the arbitration hearing by requesting a subpoena from the arbitrator. Any
such request shall be served on all other parties, who shall advise the
arbitrator in writing of any objections that the party may have to issuance of
the subpoena within ten (10) calendar days of receipt of the request.
          At least thirty (30) calendar days before the arbitration, the parties
must exchange lists of witnesses, including any expert(s), and copies of all
exhibits intended to be used at the arbitration.
Article 10.     Successors and Assignment
           10.1.   Successors to the Company. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) of all or substantially all of the business and/or assets of the
Company or of any division or subsidiary thereof (the business and/or assets of
which constitute at least fifty percent (50%) of the total business and/or
assets of the Company) to expressly assume and agree to perform the Company’s
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform them if such succession had not taken
place.
           10.2.   Assignment by the Executive. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to him or her hereunder had he or she continued to live, all such
amounts, unless otherwise provided herein, shall be paid to the Executive’s
Beneficiary in accordance with the terms of this Agreement.
Article 11.     Miscellaneous
           11.1.   Employment Status. Except as may be provided under any other
written agreement between the Executive and the Company, the employment of the
Executive by the Company is “at will,” and, prior to the effective date of a
Change in Control, may be terminated by either the Executive or the Company at
any time, subject to applicable law.
           11.2.   Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.
           11.3.   Severability. In the event that any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of this Agreement, and this
Agreement shall be construed and enforced as if the illegal or invalid provision
had not been included. Further, the captions of this Agreement are not part of
the provisions hereof and shall have no force and effect.
           11.4.   Modification. No provision of this Agreement may be modified,
waived, or discharged unless as to the Executive such modification, waiver, or
discharge is agreed to in

 



--------------------------------------------------------------------------------



 



writing and signed by each affected Executive and by an authorized member of the
Committee or its designee, or by the respective parties’ legal representatives
and successors.
          11.5.   Notice. For purposes of this Agreement, notices, including a
Notice of Termination, and all other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered or on the date stamped as received by the U.S. Postal Service for
delivery by certified or registered mail, postage prepaid and addressed: (i) if
to the Executive, to his or her latest address as reflected on the records of
the Company, and (ii) if to the Company: Northrop Grumman Corporation, 1840
Century Park East, Los Angeles, California 90067, Attn: Chief Human Resources
Officer, or to such other address as the Company may furnish to the Executive in
writing with specific reference to this Agreement and the importance of the
notice, except that notice of change of address shall be effective only upon
receipt.
          11.6.   Applicable Law. To the extent not preempted by the laws of the
United States, the laws of the State of California shall be the controlling law
in all matters relating to this Agreement. Any statutory reference in this
Agreement shall also be deemed to refer to all applicable final rules and final
regulations promulgated under or with respect to the referenced statutory
provision.
          IN WITNESS WHEREOF, the parties have executed this Agreement on this
                     day of                     , 2008.

                 
 
                Northrop Grumman Corporation       Executive    
 
               
 
               
By:
               
 
               
 
  Ian V. Ziskin, Corporate Vice President            
 
  Chief Human Resources and Administrative Officer            

 